PER CURIAM.
The only point preserved for review on this appeal is the question of the “voluntariness” of a statement given by the appellant.
From the record, it appears that counsel for the appellant [defendant in the trial court] conceded that the statement was given voluntarily. Therefore, we find the point not to be well taken on this appeal. Compare: Morgan v. State, Fla.App.1965, 177 So.2d 60; State v. Jones, Fla.1967, 204 So.2d 515; Colebrook v. State, Fla.App.1968, 205 So.2d 675; Grace v. State, Fla.App.1968, 206 So.2d 225; Harris v. State, Fla.App.1968, 208 So.2d 108; DeRiggi v. State, Fla.App.1968, 209 So.2d 714 [opinion filed April 30, 1968],
Affirmed.